

116 HRES 817 IH: Raising awareness and encouraging the prevention of stalking by expressing support for the designation of January 2020 as “National Stalking Awareness Month”.
U.S. House of Representatives
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 817IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2020Mr. Fitzpatrick (for himself and Mrs. Murphy of Florida) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRaising awareness and encouraging the prevention of stalking by expressing support for the
			 designation of January 2020 as National Stalking Awareness Month.
	
 Whereas approximately 1 in 6 women in the United States, at some point during her lifetime, has experienced stalking victimization, during which the woman felt very fearful or believed that she or someone close to her would be harmed or killed;
 Whereas, during a 1-year period, an estimated 7,500,000 individuals in the United States reported that they had been victims of stalking;
 Whereas more than 80 percent of victims of stalking reported that they had been stalked by someone they knew;
 Whereas nearly 70 percent of intimate partner stalking victims were threatened with physical harm by stalkers;
 Whereas 11 percent of victims of stalking reported having been stalked for more than 5 years; Whereas two-thirds of stalkers pursue their victims at least once a week;
 Whereas many victims of stalking are forced to take drastic measures to protect themselves, including relocating, changing jobs, or obtaining protection orders;
 Whereas the prevalence of anxiety, insomnia, social dysfunction, and severe depression is much higher among victims of stalking than the general population;
 Whereas many victims of stalking neither report stalking to the police nor contact a victim service provider, shelter, nor hotline;
 Whereas stalking is a crime under Federal law and the laws of all 50 States, the District of Columbia, and the territories of the United States;
 Whereas stalking affects victims of every race, age, culture, gender, sexual orientation, physical and mental ability, and economic status;
 Whereas national organizations, local victim service organizations, campuses, prosecutor’s offices, and police departments stand ready to assist victims of stalking and are working diligently to develop effective and innovative responses to stalking, including online stalking;
 Whereas there is a need to improve the response of the criminal justice system to stalking through more aggressive investigation and prosecution;
 Whereas there is a need for an increase in the availability of victim services across the United States, and the services must include programs tailored to meet the needs of victims of stalking;
 Whereas individuals 18 to 24 years old experience the highest rates of stalking victimization, and a majority of stalking victims report their victimization first occurred before the age of 25;
 Whereas up to 75 percent of women in college who experience behavior relating to stalking experience other forms of victimization, including sexual or physical victimization;
 Whereas there is a need for an effective response to stalking on each campus; and Whereas the House of Representatives finds that National Stalking Awareness Month provides an opportunity to educate the people of the United States about stalking: Now, therefore, be it
	
 That the House of Representatives— (1)expresses support for the designation of National Stalking Awareness Month;
 (2)applauds the efforts of service providers for victims of stalking, police, prosecutors, national and community organizations, campuses, and private sector supporters to promote awareness of stalking;
 (3)encourages policymakers, criminal justice officials, victim service and human service agencies, institutions of higher education, and nonprofit organizations to increase awareness of stalking and continue to support the availability of services for victims of stalking; and
 (4)urges national and community organizations, businesses in the private sector, and the media to promote awareness of the crime of stalking through National Stalking Awareness Month.
			